Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew S. Williams on 08 February 2022.  The application has been amended as follows: 
In the Claims:
Claim 40 amended to read as follows:
40.	(Currently Amended)  The braiding system of claim 37, wherein individual ones of the elongate members are configured to receive individual filaments, and further comprising a plurality of weights, wherein the weights are configured to be secured to corresponding ones of the filaments to tension the filaments.

Claim 41 amended to read as follows:
41.	(Currently Amended)  A braiding system, comprising:
		a plurality of hollow tubes each having a first portion and a second portion;
	a plurality of weights, wherein individual ones of the hollow tubes are configured to receive individual filaments, wherein the weights are configure to be secured to 
a first drive unit configured to act against the first portions of the elongate members; and 
a second drive unit spaced apart from the first drive unit and configured to act against the second portions of the elongate members, wherein the first and second drive units are configured to act against the first and second portions of the elongate members in synchronization.



DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 27 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,994,980 and 10,577,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-41 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732